Citation Nr: 0310207	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  02-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (claimed as residuals of pneumonia).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant is a veteran of World War II; he served on 
active duty in the United States Navy from October 1943 to 
April 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the Des 
Moines, Iowa Department of Veterans Affairs (VA) Regional 
Office (RO).

The appellant testified before the undersigned Acting 
Veterans Law Judge at a videoconference hearing held on 
January 30, 2003.  A transcript of that hearing has been 
associated with the claims file.  At this hearing, the 
appellant was granted a period of 90 days to submit 
additional medical evidence in support of his claim; however, 
no evidence was submitted, and, therefore, the Board will 
proceed with a disposition of the appeal.


FINDING OF FACT

The evidence of record indicates that the appellant's chronic 
obstructive pulmonary disease was first present many years 
after service; there is no medical evidence that demonstrates 
that this disorder is causally related to service, to include 
as a residual of pneumonia treated in service in 1943.


CONCLUSION OF LAW

A disorder of the lungs, claimed as residuals of pneumonia 
and presently diagnosed as chronic obstructive pulmonary 
disease, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify/Assist

VA has a duty to assist veterans in the development of facts 
pertinent to a claim for benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

With respect to VA's duty to notify, it appears from the 
contentions and arguments presented by the appellant that he 
is fully aware of the relevant law and evidence germane to 
his claim at issue on appeal.  Furthermore, a letter was sent 
to him in February 2001 telling him exactly what information 
and evidence was needed to substantiate his claim for service 
connection.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That letter also told him of the responsibilities 
that both he and VA share with respect to the development of 
this claim.  For example, he was told to provide information 
and evidence such as proof of service, specific medical 
evidence, statements supporting his claim, and a list of 
where he had received treatment.  The letter then told him 
that VA's responsibilities included requesting his service 
medical records, VA records, records from other government 
agencies, and any private medical records for which the 
veteran provided authorization to do so.  

Also, the record shows that the appellant was further advised 
of the type of evidence required to support his claim at his 
videoconference hearing held before the undersigned Active 
Veterans Law Judge in January 2003, at which time he was 
provided an additional 90 days to submit medical evidence 
showing a link between his current lung disorder and service.  
That is exactly the evidence needed to substantiate his 
claim.  Therefore, the Board finds that the Department's duty 
to notify has been satisfied.  

The Board notes that the letter sent to the appellant in 
February 2001 essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the appellant of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, even though the 
letter did request a response within 60 days, it also 
expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  That one-year period 
has long since expired.  Moreover, in light of the 
circumstances of this case, the appellant was given an 
additional 90 days following his January 2003 Board hearing 
to submit any additional medical evidence, and he did not do 
so.  It is clear, then, that the appellant has nothing 
further to submit, and the Board can proceed to adjudicate 
his claim. 

The Board also notes that the appellant was provided 
notification of the regulation implementing the VCAA, 
38 C.F.R. § 3.159, in the August 2002 statement of the case.


With respect to VA's duty to assist, all medical records 
referenced by the appellant have been obtained, to include VA 
and private treatment records he referenced in previous 
statements.  The appellant has never indicated he filed for 
disability benefits with the Social Security Administration.  
Therefore, there is no indication in the record that relevant 
records exist that have not been obtained.  Furthermore, the 
appellant has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to his claim.  
No additional evidence was submitted following the 
videoconference hearing.  From review of the claims file, 
there does not appear to be any missing information or other 
evidence that has not been accounted for in the RO's 
notification actions taken in connection with the appellate 
development and review of this claim.  

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  In this 
case, the RO provided the appellant with a VA examination in 
December 2001, in connection with the development and 
adjudication of this claim, which was filed in December 2000.  
In addition, the RO obtained an addendum report to the 
aforesaid VA examination in August 2002, addressing the 
medical nexus issues germane to this case.  Further, as noted 
above, the appellant was provided the opportunity to submit 
his sworn testimony regarding the merits of his claim before 
the undersigned in January 2003.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Factual Background

As noted above, the appellant is a World War II-era veteran 
who served on active duty in the Navy from October 1943 to 
April 1946.  His service medical records verify his claim 
that he was treated for pneumonia is December 1943 and 
January 1944; however, the balance of his service records do 
not reflect further treatment or diagnosis of a chronic 
disorder of the lungs.  Moreover, the report of his 
separation physical examination conducted in April 1946, 
which included chest x-rays, was entirely negative for any 
abnormalities of the respiratory system.

Following service, VA and private medical records dated from 
1949 to 2001 reflect treatment on occasion for a history of 
bronchitis and upper respiratory infections, although none of 
these records provides any findings relating these problems 
to the appellant's military service or the pneumonia treated 
during service.  These records also reflect a significant 
history of cigarette smoking (100 packs/year) by the 
appellant through the mid 1980's.

In connection with the development of this claim, VA examined 
the appellant in December 2001, at which time he was 
diagnosed with moderate chronic obstructive pulmonary disease 
(COPD) with a history of recurrent upper respiratory tract 
infections most likely secondary to chronic tobacco abuse.  
An addendum report was prepared in August 2002 by the VA 
physician who conducted this VA examination in order to 
provide a medical opinion addressing the etiology of the lung 
disorder based on a review of the appellant's claims file.  
Based on the claims file review, the VA physician provided 
the following opinion:

The C-File was reviewed for history of 
pneumonia in the service.  He was 
diagnosed with atypical pneumonia 
December 24, 1943, treated with sulfa 
antibiotics and returned to duty January 
5, 1944.  No additional examinations for 
lung conditions were found during his 
military career.  Records also indicate 
that his mother died of emphysema and 
father of lung cancer.

IMPRESSION:  Moderate COPD, history of 
recurrent upper respiratory tract 
infections, most likely secondary to 
chronic tobacco abuse.

It is less likely as not that the single 
episode of pneumonia in 1943 was 
responsible for the history of recurrent 
upper respiratory tract infections.  It 
is much more likely that the veteran's 
continued tobacco abuse of his lungs 
created an environment where recurrent 
upper respiratory tract infections were 
much more frequent.

As noted above, the appellant was provided an additional 90 
days to submit medical evidence in support of his claim 
following his January 2003 Board hearing, but no additional 
evidence or argument was submitted.

C.  Legal Analysis

The appellant claims that residuals of pneumonia treated in 
service in December 1943/January 1944 resulted in a chronic 
lung disorder and that, accordingly, service connection 
should be granted.

Initially, the Board notes that the appellant's claim may not 
be granted on the basis that his lung disorder is service 
connected due to tobacco use/nicotine dependence acquired in 
service.  On July 22, 1998, the Internal Revenue Service 
Restructuring and Reform Act was enacted.  That law added 38 
U.S.C. § 1103(a), which prohibits service connection for 
disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's active service for claims filed after June 
9, 1998.  See also 38 C.F.R. § 3.300(a) (2002).  Accordingly, 
because the appellant's claim was filed in December 2000, he 
cannot establish entitlement to service connection for his 
lung disorder based on in-service tobacco use/nicotine 
dependence.

However, subsection (b) of 38 U.S.C. § 1103 specifically 
provides that nothing in the aforecited subsection (a) shall 
be construed as precluding the establishment of service 
connection for a disability which is otherwise shown to have 
been incurred or aggravated in service, or within the 
presumptive period as specified under law.  See also 38 
C.F.R. § 3.300(b)(1)-(3), (c).

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).  This may be accomplished by affirmatively 
showing chronic inception during service or through 
application of either the continuity-of-symptomatology-after-
service standard under 38 C.F.R. § 3.303(b) or through the 
relevant statutory presumption criteria (in this case, if 
malignant tumors or bronchiectasis (chronic dilation of 
bronchi as a sequel of inflammatory disease or obstruction) 
manifested to a compensable degree within a year after 
service - but not relevant here as no medical evidence 
reflects a diagnosis for these two conditions) under 38 
C.F.R. §§ 3.307, 3.309.  Each disabling condition shown by 
the service records must be considered on the basis of the 
places, types and circumstances of a veteran's active service 
period, as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); see also Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish service connection, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

In analyzing the evidence of record, the Board finds that a 
preponderance of the relevant and probative evidence is 
against entitlement to service connection for lung disorder.  
There is medical evidence supporting a current disability, as 
reflected by the diagnosis of moderate COPD on the December 
2001 VA examination, satisfying Hickson element (1).  
However, regarding Hickson element (2), the Board finds that 
there is no competent evidence of incurrence of a chronic 
disease of the lungs in service.  The service medical records 
reflect that the appellant was treated on one occasion for a 
bout of pneumonia soon after enlistment, which was treated 
and apparently resolved without residuals therein, as there 
is no evidence of further treatment or diagnosis of a chronic 
disease of the lungs for the remainder of his enlistment, 
which extended another two years through April 1946.  The 
absence of any related findings or diagnosis on the 
separation physical examination of April 1946 weighs heavily 
against this claim in this regard.

In view of the foregoing, the Board finds that the 
appellant's contentions as to incurring a chronically 
disabling lung disorder in service related to his one-time 
bout of pneumonia are outweighed by the contemporaneous 
medical treatment records themselves, which do support a 
finding of treatment for chronic residuals of pneumonia.  See 
Curry v. Brown, 7 Vet. App. 59 (1994) (veteran's version of 
events from past may be of limited credibility and probative 
value in the absence of medical records showing treatment for 
the claimed disorder).

For these reasons, a preponderance of the evidence is clearly 
against a finding that the appellant incurred an injury or 
disease of the lungs in service, failing Hickson element (2) 
cited above.

Further, no competent medical professional has clinically 
associated the current lung disorder with any incident or 
event of the appellant's military service, which fails the 
Hickson "nexus" element (3).  As indicated above, the 
appellant was diagnosed with moderate COPD and a history of 
recurrent upper respiratory tract infections on the December 
2001 VA examination.  However, upon review of the claims file 
in August 2002, the VA physician who conducted this 
examination specifically determined that it was less likely 
as not that the single episode of pneumonia treated in 1943 
was responsible for the upper respiratory infections treated 
in the years after service.  Rather, the cause of the 
appellant's lung problems was associated with his long-term 
abuse of cigarettes, a finding which is further supported by 
the private treatment records in the claims file reflecting a 
significant history of post-service tobacco abuse.

In summary, the Board finds that Hickson element (2), 
evidence of injury to or disease of the appellant's lungs 
during service, and Hickson element (3), medical evidence 
establishing a relationship between a current disability and 
an in-service incident, are not satisfied.  The regulations 
regarding service connection do not require that a veteran 
establish service connection through medical records alone, 
see Triplette v. Principi, 4 Vet. App. 45, 49 (1993), but, in 
this case, the Board has carefully examined the entire 
evidentiary record and does not find any credible, objective 
evidence to support the appellant's contentions that he 
developed a chronic disorder of the lungs in service.

Furthermore, as there is no evidence to establish a 
"chronic" disorder of the lungs in service, as fully 
detailed above, service connection based on chronicity shown 
after service is also not warranted.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  In this 
case, there is simply no competent evidence, lay or medical, 
which supports a finding that the appellant has a chronic 
lung disorder due to any incident or event of service.  Cf. 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (a chronic 
disability in service can be shown by either evidence 
contemporaneous with service or evidence that is post-service 
evidence, as long as there is still medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology).  For these reasons, as 
well as those set forth above, the Board finds that a 
preponderance of the evidence is against this claim.

The appellant's contentions have been carefully considered, 
but without competent clinical or historical corroboration, 
these contentions are considered to be of insufficient 
probative value to serve as a basis for a grant of service 
connection for the issue on appeal.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As a preponderance of 
available evidence weighs heavily against a grant of the 
benefits sought, the evidence in this case is not so evenly 
balanced as to require application of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102 (2002).

	(CONTINUED ON NEXT PAGE)



ORDER

A disorder of the lungs, claimed as residuals of pneumonia 
and presently diagnosed as chronic obstructive pulmonary 
disease, is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

